GUARANTY

GUARANTY, dated as of December 14, 2012 (as amended, supplemented, or otherwise
modified from time to time, this “Guaranty”), made by RAIT FINANCIAL TRUST, a
Maryland real estate investment trust (the “Guarantor”), in favor of COLUMN
FINANCIAL, INC. (the “Buyer”).

RECITALS

Pursuant to the Master Repurchase Agreement, dated as of December 14, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), among RAIT CRE Conduit I, LLC (the “Seller”), the Guarantor and the
Buyer, the Buyer has agreed from time to time to enter into transactions in
which the Seller agrees to transfer to Buyer Eligible Assets against the
transfer of funds by Buyer, with a simultaneous agreement by Buyer to transfer
to Seller such Purchased Assets at a date certain or on demand, against the
transfer of funds by Seller. Each such transaction shall be referred to herein
as a “Transaction”. It is a condition precedent to the obligation of the Buyer
to enter into Transactions under the Repurchase Agreement that the Guarantor
shall have executed and delivered this Guaranty to the Buyer.

NOW, THEREFORE, in consideration of the foregoing premises, to induce the Buyer
to enter into the Repurchase Agreement and to enter into Transactions
thereunder, the Guarantor hereby agrees with the Buyer, as follows:

1. Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Repurchase Agreement and used herein shall have the meaning given to them in the
Repurchase Agreement.

(b) For purposes of this Guaranty, “Obligations” shall mean all obligations and
liabilities of the Seller to the Buyer, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, or out of or in connection with the Repurchase Agreement and
any other Program Agreements and any other document made, delivered or given in
connection therewith or herewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to the Buyer that are
required to be paid by Seller pursuant to the terms of the Program Agreements
and costs of enforcement of this Guaranty) or otherwise.

2. Guaranty.

(a) The Guarantor hereby unconditionally and irrevocably guarantees to the Buyer
the prompt and complete payment and performance by the Seller when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations.

(b) The Guarantor further agrees to pay any and all documented expenses
(including, without limitation, all reasonable fees and disbursements of
counsel) which may be paid or incurred by the Buyer in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Obligations and/or enforcing any rights with respect to, or
collecting against, the Guarantor under this Guaranty. This Guaranty shall
remain in full force and effect until the later of (i) the termination of the
Repurchase Agreement or (ii) the Obligations are paid in full, notwithstanding
that from time to time prior thereto the Seller may be free from any
Obligations.

(c) No payment or payments made by the Seller or any other Person or received or
collected by the Buyer from the Seller or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application, at any time
or from time to time, in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment or payments,
remain liable for the amount of the unpaid Obligations until the Obligations are
paid in full.

(d) The Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to the Buyer on account of Guarantor’s
liability hereunder, the Guarantor will notify the Buyer in writing that such
payment is made under this Guaranty for such purpose.

3. Right of Set-off. The Buyer is hereby irrevocably authorized at any time and
from time to time without notice to the Guarantor, any such notice being hereby
waived by the Guarantor, to set off and appropriate and apply any and all monies
and other property of the Guarantor, deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyer or any affiliate thereof to or for the credit or the account
of Guarantor, or any part thereof in such amounts as the Buyer may elect, on
account of the Obligations and liabilities of the Guarantor hereunder and claims
of every nature and description of the Buyer against the Guarantor, in any
currency, whether arising hereunder, under the Repurchase Agreement or
otherwise, as the Buyer may elect, whether or not the Buyer has made any demand
for payment. The Buyer shall notify the Guarantor promptly of any such set-off
and the application made by the Buyer, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Buyer under this paragraph are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Buyer may
have.

4. Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the Buyer,
the Guarantor shall not be entitled to be subrogated to any of the rights of the
Buyer against the Seller or any other guarantor or any collateral security or
guarantee or right of offset held by the Buyer for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Seller or any other guarantor in respect
of payments made by the Guarantor hereunder, until all amounts owing to the
Buyer by the Seller on account of the Obligations are paid in full and the
Repurchase Agreement is terminated. If any amount shall be paid to the Guarantor
on account of such subrogation rights at any time when all of the Obligations
shall not have been paid in full, such amounts shall be held by the Guarantor in
trust for the Buyer, segregated from other funds of the Guarantor, and shall,
forthwith upon receipt by the Guarantor, be turned over to the Buyer in the
exact form received by the Guarantor (duly indorsed by the Guarantor to the
Buyer, if required), to be applied against the Obligations, in such order as the
Buyer may determine.

5. Amendments, etc. with Respect to the Obligations. Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor, and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Buyer may be
rescinded by the Buyer, and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Buyer, and the Repurchase Agreement, and the other Program Agreements and
any other document in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Buyer and the Seller may
deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Buyer for the payment of the Obligations
may be sold, exchanged, waived, surrendered or released. The Buyer shall have no
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Guaranty or any property subject
thereto. When making any demand hereunder against Guarantor, the Buyer may, but
shall be under no obligation to, make a similar demand on the Seller and any
failure by the Buyer to make any such demand or to collect any payments from the
Seller or any release of the Seller shall not relieve Guarantor of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Buyer against
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

6. Guaranty Absolute and Unconditional. (a) Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Obligations and
notice of or proof of reliance by the Buyer upon this Guaranty or acceptance of
this Guaranty; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived in reliance upon this Guaranty; and all dealings between the Seller or
the Guarantor, on the one hand, and the Buyer, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon the Seller or the Guarantor with
respect to the Obligations. This Guaranty shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (i) the
validity or enforceability of the Repurchase Agreement, the other Program
Agreements, any of the Obligations or any collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Buyer, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Seller against the Buyer, or (iii) any other circumstance
whatsoever (with or without notice to or knowledge of the Seller or the
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Seller for the Obligations, or of Guarantor under this
Guaranty, in bankruptcy or in any other instance. When pursuing its rights and
remedies hereunder against the Guarantor, the Buyer may, but shall be under no
obligation, to pursue such rights and remedies that they may have against the
Seller or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Buyer to pursue such other rights or remedies or to collect any payments
from the Seller or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Seller or any such other Person or any such collateral security, guarantee
or right of offset, shall not relieve Guarantor of any liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Buyer against the Guarantor. This Guaranty
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantor and their successors and assigns
thereof, and shall inure to the benefit of the Buyer, and successors, indorsees,
transferees and assigns, until all the Obligations and the obligations of the
Guarantor under this Guaranty shall have been satisfied by payment in full,
notwithstanding that from time to time during the term of the Repurchase
Agreement the Seller may be free from any Obligations.

(b) Without limiting the generality of the foregoing, Guarantor hereby agrees,
acknowledges, and represents and warrants to the Buyer as follows:

(i) Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against the Buyer any claim or defense based upon, an election
of remedies by the Buyer which in any manner impairs, affects, reduces,
releases, destroys and/or extinguishes Guarantor’s subrogation rights, rights to
proceed against the Seller or any other guarantor for reimbursement or
contribution, and/or any other rights of the Guarantor to proceed against the
Seller, against any other guarantor, or against any other person or security.

(ii) Guarantor is presently informed of the financial condition of the Seller
and of all other circumstances which diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations. The Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed of the Seller’s financial condition, the status of other
guarantors, if any, of all other circumstances which bear upon the risk of
nonpayment and that it will continue to rely upon sources other than the Buyer
for such information and will not rely upon the Buyer for any such information.
Absent a written request for such information by the Guarantor to the Buyer,
Guarantor hereby waives its right, if any, to require the Buyer to disclose to
Guarantor any information which the Buyer may now or hereafter acquire
concerning such condition or circumstances including, but not limited to, the
release of or revocation by any other guarantor.

(iii) Guarantor has independently reviewed the Repurchase Agreement and related
agreements and has made an independent determination as to the validity and
enforceability thereof, and in executing and delivering this Guaranty to the
Buyer, Guarantor is not in any manner relying upon Buyer’s and Seller’s
representations concerning the validity, and/or enforceability, and/or
attachment, and/or perfection of any Liens or security interests of any kind or
nature granted by the Seller or any other guarantor to the Buyer, now or at any
time and from time to time in the future.

7. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Seller or any substantial part of its property, or otherwise, all as though such
payments had not been made.

8. Payments. Guarantor hereby agrees that the Obligations will be paid to the
Buyer without set-off or counterclaim in U.S. Dollars.

9. Event of Default. If an Event of Default under the Repurchase Agreement shall
have occurred and be continuing, Guarantor agrees that, as between Guarantor and
Buyer, the Obligations may be declared to be due for purposes of this Guaranty
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any such declaration as against a Seller and that, in the event
of any such declaration (or attempted declaration), such Obligations shall
forthwith become due by Guarantor for purposes of this Guaranty.

10. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11. Headings. The paragraph headings used in this Guaranty are for convenience
of reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

12. No Waiver; Cumulative Remedies. The Buyer shall not by any act (except by a
written instrument pursuant to paragraph 13 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Buyer, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Buyer of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Buyer would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.

13. Waivers and Amendments; Successors and Assigns; Governing Law. None of the
terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Buyer, provided that any provision of this Guaranty may be waived by the
Buyer in a letter or agreement executed by the Buyer or by facsimile or
electronic transmission from the Buyer. This Guaranty shall be binding upon the
heirs, personal representatives, successors and assigns of the Guarantor and
shall inure to the benefit of the Buyer and its respective successors and
assigns.

14. Notices. Notices by the Buyer to Guarantor shall be given pursuant to
Section 20 of the Repurchase Agreement.

15. Jurisdiction; Waiver of Trial by Jury.

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

(b) GUARANTOR HEREBY WAIVES TRIAL BY JURY. GUARANTOR HEREBY IRREVOCABLY CONSENTS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING
OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR PROCEEDING.
GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO, EXCLUSIVE
PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT
TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS.

16. Integration. This Guaranty represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by the Buyer relative to the subject matter hereof not reflected
herein.

17. Acknowledgments. Guarantor hereby acknowledges that:

(a) Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Program Agreements;

(b) the Buyer does not have any fiduciary relationship to Guarantor, and the
relationship between the Buyer and Guarantor is solely that of surety and
creditor; and

(c) no joint venture exists between the Buyer and Guarantor or among the Buyer,
the Seller and Guarantor.

[ Signature pages follow ]

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

RAIT FINANCIAL TRUST, as Guarantor

By: /s/ Kenneth R. Frappier
Name: Kenneth R. Frappier
Title: Executive Vice President


